Case: 19-31000      Document: 00515664052         Page: 1     Date Filed: 12/07/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         December 7, 2020
                                   No. 19-31000                            Lyle W. Cayce
                                                                                Clerk

   Joe D. Magee; Joann Fulmer Magee,

                                                            Plaintiffs—Appellants,

                                       versus

   BPX Properties (N.A.), L.P., formerly named BHP Billiton
   Petroleum Properties (N.A.), L.P.,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 5:15-CV-2097


   Before Wiener, Costa, and Willett, Circuit Judges.
   Per Curiam:*
          The district court granted summary judgment for the defendant in this
   suit alleging delayed royalty payments for oil and gas leases. Finding no
   reversible error in the court’s substantive or procedural rulings, we affirm.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-31000      Document: 00515664052           Page: 2     Date Filed: 12/07/2020




                                     No. 19-31000


          Because of legal disputes about the lessor’s mineral ownership, the
   lease tied the 30-day obligation to make payments to the Lessee “being
   furnished with a certified copy of the instrument or instruments disposing of
   such suit, claim or dispute, or [] being furnished with proof sufficient, in
   Lessee’s opinion, to settle such question.” After the relevant litigation
   ended, Plaintiffs sent a letter to Defendant requesting payment. But
   Plaintiffs concede that they never sent the required certified copy of the court
   judgment. So Plaintiffs’ claim of untimely payment relies on the second
   clause. Their problem is that the contract says that it is in the eyes of the
   Defendant whether there is “proof sufficient” to eliminate concerns about
   disputed rights and require prompt payment. Even if, as Plaintiffs contend,
   a general duty of good faith places some limits on the discretion that provision
   vests in Defendant, nothing in the record would support a finding that
   Defendant acted in bad faith. Defendant did not ignore the Plaintiffs’ request
   for payment; before making payment Defendant twice communicated with
   Plaintiffs, explaining that it was verifying the court ruling and that its legal
   team “wanted to be sure the right people are being paid for the right time
   periods” in light of an expired servitude.
          Plaintiffs also appeal some district court rulings limiting discovery,
   arguing that they might have been able to obtain information that would show
   Defendant had “proof sufficient” to require payment. The district court
   repeatedly granted protective orders limiting Plaintiffs’ broad and vague
   discovery requests on various grounds, including relevance, reasonableness,
   and privilege. We see no abuse of discretion in those rulings.
          The standard of review also resolves Plaintiffs’ final argument. Three
   years into the lawsuit, Plaintiffs tried to file an amended pleading to allege not
   that the payment was late but that it was improperly calculated. The district
   court ruled that Plaintiffs did not show good cause for seeking to add new
   allegations well after the scheduling order’s deadline for doing so (and well



                                           2
Case: 19-31000      Document: 00515664052          Page: 3   Date Filed: 12/07/2020




                                    No. 19-31000


   after the factual basis for the new allegations came to light). That ruling was
   not an abuse of discretion.
          The judgment is Affirmed.




                                          3